DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 08/10/2022 has been considered by the examiner.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 42-43, 48, 52-53 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6 of U.S. Patent No. 11,399,909 B2 (herein referred to as Hasser). Although the claims at issue are not identical, they are not patentably distinct from each other because
	Regarding claim 42, claim 42 has been analyzed and rejected as per claim 6 of Hasser (claim 6 is a combination of claim subject matter of claims 6, 5 and 1).
Regarding claim 42, Hasser discloses A method for providing robotic assisted laparoscopic ultrasound using an ultrasound probe (claim 1 - col. 15, lines 51-55), comprising: 
storing a current ultrasound probe position and orientation upon detection of a start of training indication (claim 1 – col. 15, lines 61-62); 
moving the ultrasound probe (claim 1 – col. 16, line 1); 
after detection of the start of training indication, periodically storing ultrasound probe positions and orientations as the ultrasound probe is moving to define a trajectory of positions and orientations, the periodically storing proceeding until detection of an end of training indication (claim 1 – col. 16, lines 2-5); and 
causing the ultrasound probe to move along the defined trajectory of positions and orientations upon receiving a user input command (claim 6 – col. 16, lines 18-21).

	Regarding claim 43, Hasser discloses “the method of claim 42, the user input command comprising a voice command” (claim 6 – col. 16, lines 18-21).

	Regarding claim 48, Hasser discloses “The method of claim 42, further comprising: capturing an ultrasound image using the ultrasound probe disposed at a position and orientation; storing information of the position and orientation; generating a clickable thumbnail of the ultrasound image; 
associating the stored position and orientation with the clickable thumbnail; and displaying the clickable thumbnail on a display screen” (claim 1 – col. 15, lines 54-60).

	Regarding claim 52, claim 52 has been similarly analyzed and rejected as per claim 6 of Hasser. Ultrasound probe is robot assisted, hence robot handling of the probe requires an arm or holder of the robot to hold the probe. The processor is an inherent component of the electronic imaging apparatus.

	Regarding claim 53, claim 53 has been similarly analyzed and rejected as per claim 6 of Hessar.

Regarding claim 58, claim 58 has been similarly analyzed and rejected as per claim 6 of Hessar.


4. 	Claims 44-47, 49-51, 54-57 and 59-61 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	Claims 42-61 would be allowable after all double patenting issues have been resolved. The closest prior arts as cited do not teach storing ultrasound position and orientation upon a detection of a start of training indication and periodically storing proceeding until detection of an end of training indication as recited in claims 42 and 52.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        November 30, 2022